Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-9 and 15-16)/species B in the reply filed on 2/11/2021 is acknowledged.  Applicants stated that claims 1-5, 7, 10-13, 15, and 17 encompass the elected species B. Therefore, claims 10-13, 15, and 17 are withdrawn from further consideration since claims 10-13 and 17 are drawn to an invention non-elected and claim 15 is dependent on claim 9 which applicant indicated as not readable on the elected species.  Accordingly, claims 6 and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sklar (US 3,448,518).
 Regarding claim 1, Sklar teaches all the positively recited elements of the invention including a utility knife comprising:
	a body (e.g., 11) comprising a front end and a rear end opposite the front end (e.g., Fig. 1); 
a blade holder (e.g. 30) supported by the body, the blade holder moveable relative to the body to move a blade (e.g., 35) between an extended position and a retracted position; and
a blade aperture (e.g., at 14, 16, 18) through which the blade extends when in the extended position, the blade aperture including a central section (e.g., at 14 and 16) having a width and a height and a first end section (e.g., at 19) having a width and a height, the width of the central section is greater than the width of the first end section, the height of the central section is greater than the height of the first end section (e.g., Figs 1 and 4, although Fig. 4 is an enlarged transverse cross sectional view, the shape of aperture at the front end of the body is the same as Fig. 4).
	Regarding claim 2, Sklar teaches the blade aperture further comprising a second end section (e.g., at 20) having a width and a height, the width of the central section is greater than the width of the second end section, the height of the central section is greater than the height of the second end section (e.g., Figs 1 and 4).
	Regarding claim 4, Sklar teaches the width of the first end section is equal to the width of the second end section, and the height of the first end section is equal to the height of the second end section (e.g., Figs 1 and 4).
.
Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gits (US 2,215,216).
 Regarding claim 1, Gits teaches all the positively recited elements of the invention including a utility knife comprising:
	a body (e.g., 3) comprising a front end and a rear end opposite the front end (e.g., Fig. 1); 
a blade holder (e.g. 11,18) supported by the body, the blade holder moveable relative to the body to move a blade (e.g., 5) between an extended position and a retracted position (e.g., via 19); and
a blade aperture (e.g., at 9 and 10) through which the blade extends when in the extended position, the blade aperture including a central section (e.g., at 9) having a width and a height and a first end section (e.g., at 10) having a width and a height, the width of the central section is greater than the width of the first end section, the height of the central section is greater than the height of the first end section (e.g., Figs 3 and 4, although Fig. 4 is a transverse cross sectional view, the shape of aperture at the front end of the body is the same as Fig. 4 as clearly shown on Fig. 3 by broken lines).
	Regarding claim 2, Gits teaches the blade aperture further comprising a second end section (e.g., at 10) having a width and a height, the width of the central section is 
	Regarding claim 4, Gits teaches the width of the first end section is equal to the width of the second end section, and the height of the first end section is equal to the height of the second end section (e.g., Figs 3 and 4).
	Regarding claim 5, Gits teaches the blade aperture is defined in the front end of the body (e.g., Fig. 3), wherein the blade holder is slidable relative to the body to move the blade through the blade aperture between the extended position and the retracted position (e.g., via 19).
Regarding claim 7, Gits teaches the blade holder comprising a lock member (e.g., 22) coupled to a resilient spring arm (e.g., 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sklar or Gits.
	Sklar or Gits discloses the invention substantially as claimed including the respective widths of the first end section and the second end section of the blade aperture are smaller than the width of the central section of the blade aperture, and the height of the central section of the blade aperture being greater than both of the respective heights of the first end section and the second end section of the blade aperture but fails to explicitly teach the respective widths of the first end section and the second end section of the blade aperture are each less than 50% of the width of the central section of the blade aperture, and the height of the central section of the blade aperture is greater than 80% of both of the respective heights of the first end section and the second end section of the blade aperture. However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the widths of the first end and second end sections to be each less than 50% of the width of the central section and the height of the central section to be greater than 80% of both of the respective heights of the first end and second end sections because discovering an optimum width and height would have been a mere design consideration based on characteristics of the blade and the blade holder assembly on the device of Sklar or Gits. Such a modification would have involved only routine skill in the art to accommodate different spacing requirement depending on the characteristics of the blade and the blade holder assembly (e.g., different dimensional requirement for selected blade and blade holder assembly).  It has been held that where the general .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Honda is cited to show a related device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/Primary Examiner, Art Unit 3724